United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10503
                          Summary Calendar



EDWARD MORRIS HARRIS,

                                    Petitioner-Appellant,

versus

K.J. WENDT, Warden, Seagoville
Federal Detention Center,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CV-582-R
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Morris Harris, federal prisoner # 31832-086, appeals

the district court’s order denying his 28 U.S.C. § 2241 habeas

petition seeking his release from incarceration based on the

district court’s finding that he acted in contempt of the

district court’s order.   Harris argues that the district court

erred in failing to consider his objections to the magistrate

judge’s report and recommendation and in determining that it had

jurisdiction to hold him in contempt of court.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10503
                                 -2-

     Assuming that the district court did not review the

objections to the magistrate judge’s recommendation, the failure

to do so was not reversible error because Harris is making legal

arguments or arguments that were addressed in prior proceedings

he filed challenging his incarceration for contempt.    Thus, the

district court’s independent and de novo review of the petition

was not reversible error.   See Smith v. Collins, 964 F.2d 483,

485 (5th Cir. 1992).

     Insofar as Harris argues that the district court lacked

jurisdiction to issue the order of contempt, this argument was

rejected by this court in Harris’ prior habeas action challenging

his incarceration for contempt.    See SEC v. Resource Development.

Int’l L.L.C., No. 02-11397 (5th Cir. Dec. 23, 2003).    Harris has

failed to show that he is unable to comply with the district

court’s order to disclose the assets of Jade Asset Management to

the receiver.   He has simply refused to do so.   Thus, the

district court did not abuse its discretion in refusing to

release Harris from incarceration based on the contempt order.

See Int’l Union, United Mine Workers of America v. Bagwell, 512
U.S. 821, 828 (1994).   The judgment of the district court denying

the habeas petition is AFFIRMED.

     Harris’ motion for an expedited appeal is DENIED as moot.